[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: DEFENDANT'S REQUEST FOR COSTS
The Attorney General's Office appealed an order of the Family Support Magistrate sustaining an objection to a notice seeking an immediate income withholding from wages for child support. This court dismissed the appeal, issuing a decision on August 13, 1998 [22 CONN. L. RPTR. 516].
The defendant now moves to tax costs against the plaintiff pursuant to C.G.S. § 46b-231(n)(9). The defendant's costs consist of an attorney's services billed at $150.00 per hour for 7.5 hours and a $66.50 charge for a transcript.
The mother and child enlisted the services of the State of Connecticut in a non-AFDC Title IV-D Child Support Enforcement proceeding. The State, not the plaintiff, filed the appeal. The State is exempt from the taxation of costs.
The defendant's request is denied.
HARRIGAN, J.